As filed with the Securities and Exchange Commission on May 18, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 R. R. Donnelley & Sons Company (Exact name of registrant as specified in its charter) Delaware 36-1004130 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 35 West Wacker Drive Chicago, Illinois (Address of Principal Executive Offices) (Zip Code) R. R. Donnelley & Sons Company 2017 Performance Incentive Plan (Full Title of the plan) Deborah L. Steiner R. R. Donnelley & Sons Company 35 West Wacker Drive Chicago, Illinois 60601 (312) 326-8000 (Name, address, and telephone number, including area code, of agent for service) With copies to: Robert W. Downes, Esq.
